  Case 8:20-cv-01918-TPB-SPF Document 1 Filed 08/18/20 Page 1 of 8 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                 CIVIL ACTION NO.
                                          )
TARGET RECOVERY TOWING INC. and           )
TARGET RECOVERY & TRANSPORT INC.,         )
                                          )
                  Defendants.             )
__________________________________________)


                     COMPLAINT AND DEMAND FOR JURY TRIAL
                          INJUNCTIVE RELIEF SOUGHT

The United States of America (“United States”) alleges as follows:

                      INTRODUCTION AND NATURE OF ACTION

       1.      This action is brought by the United States to enforce the Servicemembers Civil

Relief Act (“SCRA”), 50 U.S.C. §§ 3901-4043, against Target Recovery Towing Inc. and Target

Recovery & Transport Inc. (hereinafter collectively “the Target Defendants”).

       2.      The purpose of the SCRA is to provide certain protections to those in military

service when towing companies and other entities seek to engage in conduct that could adversely

affect servicemembers. These protections enable servicemembers to fully devote themselves to

the Nation’s defense. One of these protections is the requirement that a court review and

approve a towing company’s enforcement of a storage lien on a servicemember’s vehicle during,

or within ninety days after, a period of military service. 50 U.S.C. § 3958. The court reviewing

such a matter may delay enforcement of the storage lien or adjust the amount of the

servicemember’s obligation to the towing company. Id. at § 3958(b).

                                                1
  Case 8:20-cv-01918-TPB-SPF Document 1 Filed 08/18/20 Page 2 of 8 PageID 2




       3.      When a towing company fails to obtain a court order prior to auctioning off a

servicemember’s vehicle, that servicemember is deprived of his or her right to have a court

postpone the auction and/or, under certain circumstances, adjust the amount the towing company

can charge the servicemember.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this action under 28 U.S.C. § 1331, 28 U.S.C. §

1345 and 50 U.S.C. § 4041. Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b)(2), because the events giving rise to this action occurred in this judicial district.

                                             PARTIES

       5.      Defendant Target Recovery Towing Inc. is a Florida corporation in good standing

with a principal address of 3745 North Florida Avenue in Tampa, Florida. Upon information

and belief, at all times relevant to this complaint, Defendant Target Recovery Towing Inc. also

conducted business as Target Recovery & Transport and TARGET R/T.

       6.      Defendant Target Recovery & Transport Inc. is a Florida corporation that has

been inactive since September 28, 2018, with a principal address of 2805 North Florida Avenue

in Tampa, Florida. Upon information and belief, at all times relevant to this complaint,

Defendant Target Recovery & Transport Inc. also conducted business as Target Recovery &

Transport and TARGET R/T.

                                   FACTUAL ALLEGATIONS

       7.      At all times relevant to the facts at issue, Jennifer Eunjung Wilbur was a full-time

active duty member of the United States Marine Corps with the rank of Sergeant (“Sgt.”). At all

times relevant to the facts at issue, Jennifer Eunjung Wilbur’s legal name was Jennifer Eunjung

Ko (“Sgt. Ko”). Sgt. Ko left military service under honorable conditions on about June 27, 2020.



                                                  2
  Case 8:20-cv-01918-TPB-SPF Document 1 Filed 08/18/20 Page 3 of 8 PageID 3




Between about February 2017 and about February 2019, Sgt. Ko was deployed as part of the 9th

Engineer Support Battalion for the 3d Marine Logistics Group at Camp Hansen in Okinawa,

Japan.

         8.    In early 2017, prior to her deployment to Okinawa, Japan, Sgt. Ko left her 2011

four-door Nissan Versa with California license plates and at least one military decal in the care

of her sister, who parked the car in the Panther Trace community in Hillsborough County,

Florida. Stored in the vehicle was a surfing long board, clothing items, and a Tupperware bin

full of documents that contained personally identifiable information about Sgt. Ko, including her

Social Security Number, date of birth, and military employment status.

         9.    On about March 23, 2018, the Target Defendants towed Sgt. Ko’s vehicle from a

Riverview, Florida, community where it had been parked by her sister to a tow yard at 6330

Jensen Road in Tampa, Florida.

         10.   On about May 1, 2018, the Target Defendants sent a Notice of Claim of Lien and

Proposed Sale of Vehicle, Mobile Home or Vessel (“Sale Notice”) to Sgt. Ko via United States

Postal Service certified mail. The Sale Notice stated that the Target Defendants would auction

off Sgt. Ko’s Nissan Versa on May 18, 2018 to enforce their lien for towing and storage charges.

         11.   The Target Defendants knew or reasonably should have known that it was likely

that Sgt. Ko was a servicemember because the Nissan Versa had at least one military decal,

military documents were in the car, and Ko had an address of record at a United States Marine

Corps Base and a vehicle loan through Navy Federal Credit Union.

         12.   The Sale Notice was addressed to Sgt. Ko at “CLB 15 Engineer Det., P.O. Box

555717, Pendleton, CA 92055,” and was returned to the sender marked “addressee unknown” on

about May 13, 2018.



                                                 3
  Case 8:20-cv-01918-TPB-SPF Document 1 Filed 08/18/20 Page 4 of 8 PageID 4




        13.     The Target Defendants’ own records show that on May 7, 2018, the Sale Notice

was “tendered to [a] military agent” at Camp Pendleton before being returned to the Target

Defendants marked “addressee unknown.”

        14.     Furthermore, a simple internet search of the term “CLB 15 Engineer Det.” would

have revealed that it is the Combat Logistics Battalion 15 in the United States Marine Corps

based out of Camp Pendleton, California.

        15.     On about May 1, 2018, the Target Defendants also sent a copy of the Sale Notice

to the lien holder on Sgt. Ko’s 2011 Nissan Versa, “Navy FCU” (Navy Federal Credit Union),

via United States Postal Service certified mail. Like the Sale Notice that was sent to Sgt. Ko,

this Sale Notice stated that Sgt. Ko’s Nissan Versa would be auctioned off on May 18, 2018 by

the Target Defendants to enforce a lien for towing and storage charges.

        16.     A simple internet search of the term “Navy Federal Credit Union” would have

revealed that its membership is restricted to members of the armed forces, the Department of

Defense, veterans, and their families.

        17.     On about May 18, 2018, despite having ample evidence that Sgt. Ko was an

active duty servicemember, the Target Defendants auctioned off her 2011 Nissan Versa without

first obtaining a court order.

        18.     After the auction, Sgt. Ko continued to make monthly payments for the vehicle to

Navy Federal Credit Union, even though she no longer had the car.

        19.     On about October 30, 2018, the Department of Justice notified the Target

Defendants that it was opening an investigation into their policies and practices with respect to

enforcing liens on the property or effects of servicemembers without court orders.




                                                 4
  Case 8:20-cv-01918-TPB-SPF Document 1 Filed 08/18/20 Page 5 of 8 PageID 5




       20.     In response, on about December 20, 2018, counsel for the Target Defendants

informed the United States that “[w]ithout actual notice . . . [Target Recovery Towing Inc.] had

no way of knowing that the subject vehicle [Sgt. Ko’s 2011 Nissan Versa] was owned by an

active duty service member.”

       21.     At all times relevant to this complaint, the Department of Defense provided

individuals and entities seeking to comply with the SCRA a free automated database run by the

Defense Manpower Data Center (“DMDC database”) to check whether an individual is an SCRA

protected servicemember.

       22.     At all times relevant to this complaint, the Target Defendants’ procedures did not

include checking the DMDC database, or using any other process to determine vehicle owners’

military status prior to auctioning off their vehicles without court orders.

       23.     At all times relevant to this complaint, the Target Defendants had no written

policies concerning compliance with the SCRA.

       24.     At all times relevant to this complaint, it was the Target Defendants’ practice not

to seek or obtain court orders to comply with the SCRA prior to enforcing storage liens.

       25.     Tampa, Florida, where the Target Defendants are based, is home to MacDill Air

Force Base, which is staffed by about 15,000 military members.

                  SERVICEMEMBER CIVIL RELIEF ACT VIOLATION

       26.     Section 3958 of the SCRA, 50 U.S.C. § 3958, provides that “[a] person holding a

lien on the property or effects of a servicemember may not, during any period of military service

of the servicemember and for 90 days thereafter, foreclose or enforce any lien on such property

or effects without a court order granted before the foreclosure or enforcement.” 50 U.S.C. §




                                                  5
  Case 8:20-cv-01918-TPB-SPF Document 1 Filed 08/18/20 Page 6 of 8 PageID 6




3958(a)(1) (emphasis added). There is no requirement that a servicemember inform the lien

holder of his or her military service.

       27.     For purposes of 50 U.S.C. § 3958(a)(1), “the term ‘lien’ includes a lien for

storage, repair, or cleaning of the property or effects of a servicemember or a lien on such

property or effects for any other reason.” 50 U.S.C. § 3958(a)(2).

       28.     The Target Defendants’ act of auctioning off Sgt. Ko’s vehicle without a court

order is a violation of the SCRA that raises an issue of significant public importance under 50

U.S.C. § 4041(a)(2).

       29.     Sgt. Ko is a “person aggrieved” pursuant to 50 U.S.C. § 4041(b)(2) and has

suffered damages as a result of the Target Defendants’ conduct.

       30.     The Target Defendants’ conduct was intentional, willful, and taken in reckless

disregard for the rights of Sgt. Ko.

                                         PRAYER FOR RELIEF

               WHEREFORE, the United States prays that the Court enter an order that:

       1.      Declares that the Target Defendants’ conduct violated the SCRA;

       2.      Enjoins the Target Defendants, their agents, employees, and successors, and all

other persons and entities in active concert or participation with them, from:

               a.      auctioning off the motor vehicles of SCRA-protected servicemembers

                       without court orders, in violation of the SCRA, 50 U.S.C. § 3958;

               b.      failing or refusing to take such affirmative steps as may be necessary to

                       prevent the recurrence of any illegal conduct in the future and to eliminate,

                       to the extent practicable, the effects of the Target Defendants’ illegal

                       conduct;



                                                 6
     Case 8:20-cv-01918-TPB-SPF Document 1 Filed 08/18/20 Page 7 of 8 PageID 7




         3.     Awards appropriate monetary damages to Sgt. Ko pursuant to 50 U.S.C. §

4041(b)(2); and

         4.     Assesses civil penalties against the Target Defendants in order to vindicate the

public interest, pursuant to 50 U.S.C. § 4041(b)(3).

         The United States further prays for such additional relief as the interests of justice may

require.

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//



                                                   7
  Case 8:20-cv-01918-TPB-SPF Document 1 Filed 08/18/20 Page 8 of 8 PageID 8




Dated: August 18, 2020.

                                             Respectfully submitted,

                                             WILLIAM P. BARR
                                             Attorney General


MARIA CHAPA LOPEZ                            /s/ Eric S. Dreiband
United States Attorney                       ERIC S. DREIBAND
Middle District of Florida                   Assistant Attorney General
                                             Civil Rights Division


/s/ Tiffany Cummins Nick                     /s/ Sameena S. Majeed
TIFFANY CUMMINS NICK                         SAMEENA SHINA MAJEED
Assistant United States Attorney             Chief
Civil Division                               Housing and Civil Enforcement Section
United States Attorney’s Office
400 West Washington Street, Suite 3100
Orlando, Florida 32801                       /s/ Elizabeth A. Singer
Florida Bar No. 0053032                      ELIZABETH A. SINGER
Tel: (407) 648-7500                          Director
Fax: (407) 648-7643                          U.S. Attorneys Fair Housing Program
E-mail: tiffany.nick@usdoj.gov               Housing and Civil Enforcement Section


                                             /s/ Tanya Ilona Kirwan
                                             TANYA ILONA KIRWAN, MD Bar
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Rights Division
                                             Housing and Civil Enforcement Section
                                             950 Pennsylvania Avenue, N.W.– 4CON
                                             Washington, D.C. 20530
                                             Email: tanya.kirwan@usdoj.gov
                                             Tel: 202-305-4973
                                             Fax: 202-514-1116




                                         8
                        Case 8:20-cv-01918-TPB-SPF Document 1-1 Filed 08/18/20 Page 1 of 1 PageID 9
SJS    44 (R$         11.,04)                                                        CIVI            COVER SHEET
TheJs44civi|covet5heetandtheinformallonconlalnedhere|nneh€rrep|a
bYloca|rlesofcounrh|sform,approvedbytheJud|ci3|ConleIenceoftheUnedSu[eslnseplem
Ltie clvil docket sheel. (Stf l\STRL C I lO\S O\ THt REVI- RSI- Ot THE fORM )

     (a)      PLAINTIFFS                                                                                                DEFENDANTS
              United States of America                                                                                   Target Recovery Towing Inc. & Target Recovery & Transpon Inc.


     (b)    County ofResidence        ofFirst Listed Plaintif                                                           county oi Residence ofFirst Listed              Defendant Hillsborough
                                   (EXCEPT IN U.S. PLAIN-I'IFT CASES)                                                                                     ONUS PLAINTIFF           CASES ONLY)
                                                                                                                                 NOTE lN LAND CONDEMNATION                       CASES, UStl THE LOCATION OF THE
                                                                                                                                           LAND INVOL\TED


     (c)    Anorney's (Fim Nme. Addiess, andTelephone Number)                                                            Attomeys {lfKnown)

Tiffany Cummins Nick, Assistant United States Attomey; 400                                        w.                   Jason     A, Goldstein, Goldstein Law
           St., Suite 3l            FL 32801
II.    BASIS OF JURISDICTION                             (Pbcc   a'   'x   in one   Boxo !)              lII.       CITIZENSHIP OF PRINCIPAL PARTIE9et.*                                                -Onex-Boxin for
                                                                                                                                                                                                                    on. Box ror Prdinriff
                                                                                                                     (FdD!€ciq_     Ca.csonly)                                                    .td                   D.fe daml
6l         u s.   co'emflt                   d 3   Fed.ral Qtrsdon                                                                         PTF Df,F                                                                  PTf         DEF
                                                     (U S. ColemmentNot a Party)                                Cirizcn ofThis   Srate     JI  Ol                       lncorporated   ofkincipalPlae                f1           f4
                                                                                                                                                                        ofBusinesslnTlljs State

J2         Us     Covemot                    04                                                                 Citizen of Another State         J2          I      2   In@rpo.ared    a,./ Principal     Place D5                O5
                                                                                                                                                                           ofBui'ess     ln Anorher SIale
                                                       (lndicac Cnidshjp of Panics in         lro Ill)
                                                                                                                                                 fi          f3         Foreisr   Naion                               J6          J6



o                                 PERX)NAL ITJURY         PIRSONAL INJLRY                                       at                                    I    .122   Appe!128 LSC 158            a     400 Sidte Reapportionmert
it                              J 310 Arrple.          O 162 PcMnal lnrd -                                      f,   620 Orhs F@d & Drug              I    423 Wirhdrawal                     J
J 130luill€rAct                 J .llt Arrplue P'od(r        V.d. rttalpralhce                                  J    625 Drug Related S.iz@                   2E LSC 15?                      J     4:10   Banls and Brnking
d 140 Negod.ble InsttMmt              Liatiliry        O 365 P6sonal Injur -                                            of ProFrv_ 2| USC EEI                                                 f
o 150 Rsov.ry of OYerpayn.nl d 320 Aseuk. Libel&             Prodrct Liability                                  D                                                                             f
      & Enforcenenr of Judgment       Slader           O 368 Asbc os P€Sotal                                    D 640RR &Truck                                                                iJ    470 Racketeer hrnuenced and
o                               D 330 Fedeol Employ€G        lnjury ftoduci                                     o                                     Cl   830 P.tcnr                                     Compt Organizaions
a 152 Rao!..r ofDehult€d              Liabiliiy              Lisbility                                          o                                     J    840 Trad.mar*                      D
                                d 340 NldiN.            PERSONAL PROPERTY                                               Safcty.'Healh                                                         J     490 Cable/Sal TV
      (Excl. vctdns)            J 345 Nldine Producr I 370 olh.r Fmud                                                                                                                         o
Ct 153 R.cov.ry ofol erpa''trt        Liabihy          I 371 Truth in Lending                                                                                                                       8J0 se.uritiegcommodiries/
       of V.t.rat's Benefits    O 350 Motor Vehicl.    al 380 oftcr Per$nal                                                                                                                   j
Cl 160 StockholdeB suits        D 355 Mororvehicle           Prop€r! Dmase                                                                            O    862 Black Lug(923)                       E75  Cuslomer Challenge
at l9o orhe. co mct                   Piodud Liability I 385 PrcFdy Dmage                                       o    720 Labor/Mgml Relalros          O    863 DIWC,DIWW (405(g))                       l2 usc 34r0
O 195 Contraq Product Liability d 360 Other Peson.l          Product Liability                                  d    730 Lrbor/Mgmr Repon'ng          al   864 SSID Tiile XVI                 O     E9o other Starurory Actiom
                                                                                                                                                                                              O     E9i AericuhuralAcls
                                                                                                                J    740 Railsay Labor Acr
                                                                                    510 Motions to Va€re        j    790 Othd Labor Lit'gar,on                                                J     E93     EnrironGnulMand
J    220 Fo.eclosrrc                   o                                                                        o                                                       -ftnd
                                                                                                                                                                                              f     E94    Energy AllocarionAcl
O    230 Rent Lease & Ejectfrent       d                                                                                                              al   871    lRs           Pany
O    240 Torts ro Land                                                         D    530 Cene.al                                                                  26 USC 7609
J    245 Torl Prcduct Liability        o                                       o                                                                                                              D     9ooAppeal of l;ce Detenninadon
J    290 AllOth.r R€al Prop€'e_        o     445 Am€r. w/Disbrlxies -          o    5,10   Msdlmu & Orhs                                                                                                   Under Equal   Acccs
                                                                               o    S50CiYilRights
                                       :'l   446 Ams. w/Disabiliti€s       -   a                                                                                                              O     950 Consnrunonaliry      of

                                       a     440   Ofte.Civrl   R,ghts

                                                                                                                                                                                                                  Appeal to District
V. ORICIN                       (Plae an     x   i6 oDe Box only)
&l originut                     O2   Remoned       fro,n         O3            RemandedJrom 0 4 n"in"tur"d o, O
                                                                                                                                          Transfened from
                                                                                                                                        5 anotherdrstrict               D6                              D?        l9{9:-.!"r

                                                       ffdt.$"lb3g'"
                                                                                    **'            you are   filing (Do rot cit. j urisdictional stetrlcs lnl.ss divcrsity)l
                                                 '16
VI.     CAUSE OF ACTION                          B-JreI descriptign      of cause
                                                 Fallure to obtaln court order Delore                                     offvehicle in violation of Servicemembers Civil Relief Act
                                                                                                                     DEMAND                                         CITECK YES                    demanded in complaint
VII.                             IN                    CHECK IF THIS IS A CLASS ACTION                                           $
                                                       UNDER F R,C.P 23                                                                                             Jl-rRI      DElrtaND: ? Yes J t'lo
VIII.      RELATED CASE(S)
                                                                                                                                                           DOCKET NUMBER
           IF ANY




     RfCEIPT      C                  AMOUNT                                           APPLYINC IFP
